Citation Nr: 1027816	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-32 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an application to reopen service 
connection for hepatitis C.  

For an issue of new and material evidence, the Board notes that 
regardless of what the RO has done, the Board must address the 
question of whether new and material evidence has been received 
to reopen the claim, because the issue goes to the Board's 
jurisdiction to reach and adjudicate the underlying claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'd 8 Vet. App. 1 (1995).  In other words, the Board is 
required to first address whether new and material evidence has 
been received before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in May 2010.  A transcript of the hearing is associated 
with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for hepatitis C was denied by the RO in a 
May 2003 rating action that found the currently diagnosed 
hepatitis C was not related by competent evidence to the 
hepatitis during service.  

2.  By letter issued May 23, 2003, the Veteran was notified of 
the May 2003 rating decision and of his appellate rights, but did 
not file a timely appeal.  

3.  Since the May 2003 rating decision denying service connection 
for hepatitis C, the additional evidence, not previously 
considered, relates to an unestablished fact of nexus to service 
that is necessary to substantiate the claim for service 
connection for hepatitis C, and raises a reasonable possibility 
of substantiating the claim.  

4.  The currently diagnosed Hepatitis C is related to the 
hepatitis in service.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision denial of service connection for 
hepatitis C became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009). 

2.  New and material evidence has been received to reopen service 
connection for Hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).  

3.  Resolving reasonable doubt in the Veteran's favor, hepatitis 
C was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Inasmuch as the benefit sought is being granted, there is 
no reason to further explain how VA has complied with the duties 
to notify and assist the Veteran.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO did not 
arrange for a VA examination, but the Board finds that such an 
examination is not necessary, given the disposition herein.    
The Veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.


Application to Reopen Claim for Hepatitis C 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during a Veteran's 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a condition 
noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for hepatitis C was previously denied by the 
RO in a May 2003 rating decision on the basis that, while 
hepatitis was demonstrated in service, there was no medical 
evidence showing that this was of the type non-A non-B, or 
hepatitis C.  By letter issued May 23, 2003, the Veteran was 
notified of the May 2003 rating decision and of his appellate 
rights.  Because the Veteran did not appeal the May 2003 
determination, it became a final decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103. 

In July 2007, the Veteran filed a claim to reopen service 
connection for hepatitis C.  In such cases where there is a prior 
final decision, it must first be determined whether or not new 
and material evidence has been received such that the claim may 
now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, evidence of record at the time of the May 2003 
rating decision denial of service connection for hepatitis C 
included the Veteran's service treatment records and medical 
records and statements from his private physicians.  The record 
showed that the Veteran was diagnosed with hepatitis C in 
November 1997.  Statements submitted by two of the Veteran's 
private physicians include statements relating the Veteran's 
hepatitis to service.  Specifically, a March 2000 statement 
includes a reference that the Veteran probably had the disease 30 
years, because he was diagnosed with hepatitis in 1969 while he 
was in the military.  

In support of the July 2007 application to reopen, the Veteran 
submitted statements from two physicians, one of which was one of 
the physicians who submitted statements prior to the May 2003 
decision.  In a September 2007 statement, a VA physician noted 
that the Veteran's STRs showed that on separation from service 
the Veteran was shown to have a "nonspecific" hepatitis, which 
is also referred to as "non-A Non B" hepatitis.  The VA 
physician indicated that today such nonspecific or non-A Non B 
hepatitis is commonly known to be transmitted by the hepatitis C 
virus, and essentially opined that the Veteran's hepatitis C 
began in service. 

In an April 2010 statement, a VA physician indicated that, in his 
professional opinion, the Veteran's condition of viral hepatitis 
C and end stage cirrhosis was more likely than not related to the 
non-specific viral hepatitis noted in the service treatment 
records.  The VA physician stated as a basis for the opinion that 
prior to 1989 hepatitis C was known as non-specific, viral 
hepatitis.  

The Board finds that since the May 2003 rating decision denying 
service connection for hepatitis C, the additional evidence, not 
previously considered, relates to an unestablished fact of nexus 
to service that is necessary to substantiate the claim for 
service connection for hepatitis C, and raises a reasonable 
possibility of substantiating the claim.  The September 2007 and 
April 2010 physician statements provide competent evidence of 
nexus between currently diagnosed hepatitis C and the in-service 
hepatitis.  For these reasons, the Board finds that new and 
material evidence has been received to reopen service connection 
for Hepatitis C.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Service Connection for hepatitis C

Having decided that the claim is reopened, as noted, all the 
evidence on file must now be considered.  Prior to doing so, it 
must be determined whether the Board can conduct a de novo review 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  It is concluded that the Board may proceed 
without prejudice to the Veteran.  The RO has provided the 
Veteran notice as to the requirements for service connection; the 
Veteran's argument throughout the instant appeal has been on the 
merits, not on the question of whether new and material evidence 
has been received; and he has had a personal hearing on appeal.  
The Board will proceed with de novo review.  

The Veteran's service treatment records show no pertinent 
abnormality at the time he entered active duty, and that he was 
treated for nonspecific hepatitis while in service.  Two VA 
physicians have rendered opinions to the effect that, since 1989, 
approximately 20 years after separation from service, nonspecific 
hepatitis has been known as hepatitis C.  In May 2010, the 
Veteran testified at a hearing before the undersigned.  At that 
time, he gave credible testimony that, except during service, 
when he was given vaccinations by air gun method and shared a 
razor, he had never engaged in the type of risk activity that is 
associated with the contraction of hepatitis C.  The Board finds 
that the record shows that hepatitis C was first demonstrated 
during service.  As such, resolving reasonable doubt in the 
Veteran's favor, the Board finds that service connection is 
warranted hepatitis C.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, service 
connection for hepatitis C is reopened.

Service connection for hepatitis C is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


